

[xcellogo.jpg]



August 12, 2011




Mr. Todd Slater
1 Blackstone Place
Bronx NY 10471


Dear Todd:


This letter sets forth the terms and condition of the agreement (the
“Agreement”) between Xcel Brands, Inc. ("Xcel”) and Todd Slater ("TS" and
collectively with Xcel, the “Parties”) regarding TS contacting potential third
party licensees or distributors (each, a “Potential Licensee” and collectively,
the “Potential Licensees”) and introducing them to Xcel for purposes of Xcel
entering into a License Agreement (as defined below) with a Potential Licensee:


 
1.
Contacting Potential Licensees.  During the Term (as defined below) TS may
contact Potential Licensees and introduce them to Xcel, provided that TS has
requested and obtained Xcel’s approval to do same, as follows:



 
(a.)
Request Notice.  Once TS has identified a Potential Licensee, TS shall send a
written notice to Xcel (in the form attached hereto as Exhibit A) (the “Request
Notice”) setting forth the name and address of the Potential Licensee and a
description of the product categories sought to be sold by the Potential
Licensee. If, after receiving such Request Notice, Xcel desires TS to formally
pursue discussions with the Potential Licensee for the purpose of having Xcel
enter into a License Agreement or Distribution Agreement with the Potential
Licensee, then Xcel shall countersign and return the Request Notice to TS within
five (5) days of Xcel’s receipt of the Request Notice. If such Request Notice is
not countersigned and returned to TS within such five (5) day period, then TS
shall not have the right to engage in discussions with the Potential Licensee on
behalf of Xcel.  If such Request Notice is countersigned and returned to TS
within such five (5) day period, then TS shall have the right to engage in such
discussions for a period not to exceed three (3) months from the date of the
Request Notice.




 
(b.)
Initial Meeting.  If, after receiving a countersigned Request Notice from Xcel,
TS arranges a meeting (the “Initial Meeting”) (which Initial Meeting shall be
subject to Xcel’s advance written consent, which consent Xcel may withhold in
its sole discretion) between representative(s) of Potential Licensee and Xcel,
then such Potential Licensee shall be deemed a “TS Contact” hereunder. The
Initial Meeting may take place in person or via telephone conference call.

 

 
5 PENN PLAZA, 23RD FLOOR • NEW YORK, NEW YORK • 10001
PHONE: 646.330.5161 • INFO@XCELBRANDS.COM

 
 

--------------------------------------------------------------------------------

 
 
October 5, 2011
Page 2
 



 
2.
Commissions.  Following the Initial Meeting, if any, Xcel may, in its sole
discretion, enter into a License Agreement or Distribution Agreement with the TS
Contact. If, during the Term  (or after the Term as provided below), Xcel enters
into a License Agreement or Distribution Agreement with the TS Contact then, and
only in such event, shall Xcel pay a commission to TS (the “Commission”), as
follows:



 
(a.)
License Agreement.  For a License Agreement, TS shall be entitled to receive a
Commission equal to fifteen (15%) percent of all Net Royalties (as defined
below) actually received by Xcel during the first term of such License
Agreement. For purposes hereof, “License Agreement” means a contract between
Xcel and a TS Contact which grants to the TS Contact a license to use Xcel’s
trademarks, tradedress, logos, or other brand identifying
information  associated with the name “ISAAC MIZRAHI” (collectively, the
“Trademarks”) in connection with the marketing, distribution and sale of
merchandise (i) manufactured by the TS Contact (or its approved subcontractors)
and (ii) displaying (or otherwise incorporating) the Trademark(s), all in
exchange for agreed upon compensation, typically a royalty based on sales of
such merchandise. For the purposes hereof, “Net Royalties” means the royalty
payments actually received by Xcel from the TS Contact under the License
Agreement (excluding any advertising royalties and any taxes, foreign or
domestic, withheld from or added to any royalties paid to Xcel) less any fees,
costs and/or expenses (including attorneys’ fees) incurred by Xcel in connection
with the enforcement by Xcel of its rights to receive royalties under the
License Agreement.




 
(b.)
Payment.  Commissions shall be payable within thirty (30) days of Xcel’s receipt
of Net Royalties or Net Sales, as the case may be, from a TS Contact. Xcel shall
provide TS with a copy of any License Agreement or Distribution Agreement
entered into by Xcel hereunder. Xcel shall not be obligated to reimburse TS for
any of TS’s out-of-pocket costs or expenses hereunder without Xcel’s prior
written consent, which consent Xcel may grant or withhold in its sole
discretion. Other than Commissions, if any, TS shall not be entitled to receive
any other compensation from Xcel for its services hereunder.

 
 
3.
Term.  This term of this Agreement shall commence as of the date hereof and
continue in effect for a period of one (1) year, unless terminated earlier as
provided below (the “Term”).  Either Xcel or TS may terminate this Agreement for
any reason effective immediately upon written notice thereof to the other (a
“Termination”).

 
 
4.
Post-Term Commissions.  If, within a period of one (1) year from the expiration
date or Termination of this Agreement, Xcel shall enter into a License Agreement
or Distribution Agreement with a TS Contact (who was introduced to Xcel by TS
during the Term in accordance with this Agreement), then Xcel shall pay a
Commission to TS for the first term of such agreement in the same manner as any
License Agreement or Distribution Agreement, as the case may be, entered into by
Xcel during the Term hereof.



 
 

--------------------------------------------------------------------------------

 
 
October 5, 2011
Page 3
 
 
 
5.
Confidentiality.  In connection with a License Agreement or Distribution
Agreement, or otherwise, TS acknowledges that it may be exposed to or receive
Confidential Information of Xcel. All such Confidential Information shall remain
strictly confidential, and shall not (whether during or after the Term) be used
by TS or disclosed by TS to any third party without Xcel’s prior written
consent, which consent shall not be unreasonably withheld by Xcel if such use or
disclosure is necessary for TS to render its services hereunder. For purposes
hereof, “Confidential Information” means any information, trade secrets,
materials, documents (including the terms of this Agreement), communications and
data, whether oral or written,  relating to or arising from the business
activities, plans and/or affairs of Xcel, including, but not limited to,
information relating to Xcel’s existing and contemplated: products or services;
customer lists and other customer data; supplier lists and other supplier data;
sales, costs and other financial data; marketing concepts and plans; pricing and
billing information; and any other information regarding Xcel that is or should
be reasonably understood to be confidential or proprietary. However,
Confidential Information shall not include information that is or has become
publicly known through no fault or wrongdoing by TS.



TS acknowledges that any breach by TS of the above confidentiality provisions
will cause irreparable injury to Xcel, and, therefore, in addition to any other
remedies available to Xcel, Xcel shall have the right to obtain injunctive
relief against the continuation by TS of any breach of such provisions, and a
decree for specific performance of the terms of this Agreement. Xcel shall not
be required to show actual damage or post any bond or undertaking as a
precondition to such relief.
 
 
6.
Authority.  Nothing herein shall be deemed to create any partnership, joint
venture, employer-employee relationship, or principal-agent relationship between
the parties.  TS is an independent contractor and shall be solely responsible
for all taxes, withholdings, and other similar statutory obligations.  TS shall
have no authority hereunder or otherwise to enter into any agreement or
commitment on behalf of Xcel, including, but not limited to, any License
Agreement or Distribution Agreement. TS acknowledges that it does not have any
proprietary rights in and to the Trademarks and it will not hold itself out as
having any such rights or any other rights or powers inconsistent with the
provisions of this Agreement.

 
 
7.
Assignment.  Neither this Agreement nor the rights granted to TS hereunder may
be assigned, sub-licensed, or transferred in whole or in part by TS. Assignments
in violation of the foregoing shall be null and void.

 
 
8.
Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the parties, and terminates and supersedes any and all prior
agreements, arrangements and understandings (both oral and written) between the
parties concerning the subject matter hereof.



 
 

--------------------------------------------------------------------------------

 
 
October 5, 2011
Page 4
 
 
 
9.
Governing Law. This Agreement shall be governed by the laws of the State of New
York, without regard to principles of conflicts of law.  Any claim or
controversy arising out of or related to this Agreement shall be submitted to
the Federal, State or Civil courts sitting in New York County, New York, which
courts shall have exclusive jurisdiction and venue.  Each party hereby consents
to the personal jurisdiction of those courts in any such action or proceeding.





If the foregoing accurately reflects our understanding and agreement, please
sign where indicated below and return one copy of this letter to me for our
records.
 
 
Very truly yours,


/s/ Robert W. D’Loren
Robert W. D’Loren
Chairman, CEO





AGREED TO AND ACCEPTED:




By:/s/ Todd Slater
Todd Slater
 
 
 

--------------------------------------------------------------------------------

 


October 5, 2011
Page 5
 
 
EXHIBIT A (Request Notice)
 
Mr. Robert D’Loren
XCEL BRANDS, INC.
5 Penn Plaza
Suite 2335
New York, NY 10001


 
Re:  Notification of Potential Licensee
 
Dear Bob:
 
We refer to our letter agreement, dated as of August 12, 2011 (the “Agreement”).
We are notifying you that we would like to introduce you to:
 
 
___________________________________________ (fill in name and address)
 
 
for purposes of discussing a potential [license agreement] [distribution
agreement] for the following product(s): _________________________
 
Please acknowledge that you wish for me to pursue this contact by signing where
indicated below and returning one copy of this letter to me for our records.
 
 

 
Sincerely yours,
         
Date
By:
       
Todd Slater
                 

 
 
Acknowledged and Agreed to
This  _____ day of ________, 2011


XCEL BRANDS, INC.


By: ______________________
Name:
Title:


 
 

--------------------------------------------------------------------------------

 